DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 09, 2020.  Claims 1 – 13 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 09, 2020 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on April 11, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, and 7 - 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0193726 A1 to ISHIKAWA et al. (herein after "Ishikawa").
As to Claim 1,
Ishikawa is considered to disclose a collision avoidance control method for a vehicle, in which a collision avoidance control apparatus controls a vehicle to avoid a collision, the collision avoidance control method (see at least Figs. 1 - 2 ¶0086 - ¶0089.  

    PNG
    media_image1.png
    811
    606
    media_image1.png
    Greyscale

In particular, see Fig. 8) comprising: 
calculating a TTC (Time To Collision) between the vehicle and a rearward vehicle in response to sensing an approach of the rearward vehicle to the rear of the vehicle (see at least Figs. 4 - 6, ¶0060 - ¶0066.  In particular, see Fig. 4. See ¶0065, “The index value deriving unit 132 may derive a margin time until the subject vehicle M comes into contact with the following vehicle ml (TTC: Time To Collision), which is obtained by dividing the relative distance between the subject vehicle M and the following vehicle ml by the relative speed between the subject vehicle M and the following vehicle ml, as an index value (hereinafter referred to as a third index value).”  One of ordinary skill will recognize that the term “derive” as applied to mathematics ; 
determining a likelihood of collision between the vehicle and the rearward vehicle by comparing the TTC to a preset reference TTC (see at least Figs. 4 - 6, ¶0060 - ¶0066.  In particular, see Fig. 4. See ¶0063 -¶0066, "The index value deriving unit 132 derives an D1 inter-vehicle distance between the subject vehicle M and the following vehicle ml recognized by the recognition unit 130 as an index value (hereinafter referred to as a first index D1 value). The inter-vehicle distance is, for example, a distance from a rear end portion of the vehicle body of the subject vehicle M to a front end portion of the following vehicle ml... The index value deriving unit 132 may derive a margin time until the subject vehicle M comes into contact with the following vehicle ml (TTC: Time To Collision), which is obtained by dividing the relative distance between the subject vehicle M and the following vehicle ml by the relative speed between the subject vehicle M and the following vehicle ml, as an index value (hereinafter referred to as a third index value)  Here, the smaller the first to third index values, the higher the likelihood of the subject vehicle M and the following vehicle ml coming in contact with each other... The contact avoidance control unit 142 may select at least one of the first to third index values, and execute control for avoidance of contact with the following vehicle ml on the basis of whether or not the selected index value is smaller than the threshold value”); and 
performing a collision avoidance function when it is determined that the vehicle and the rearward vehicle are likely to collide with each other (see at least Figs. 4 - 6, 8, ¶0060 - ¶0066, and ¶0091.  In particular, see Fig. 4.  In particular, see the higher the likelihood of the subject vehicle M and the following vehicle ml coming in contact with each other… The contact avoidance control unit 142 may select at least one of the first to third index values, and execute control for avoidance of contact with the following vehicle ml on the basis of whether or not the selected index value is smaller than the threshold value."  Emphasis added), the collision avoidance function including at least one of a collision risk warning signal output function, a forward acceleration control function, and a lane change control function.  (See at least Figs. 4 - 6, 8, ¶0060 - ¶0066, and ¶0091.  In particular, see Fig. 4.  In particular, see ¶0066.  See ¶0088, "When it is determined that the headway time with the following vehicle ml is less than the predetermined time Tthl, the contact avoidance control unit 142 executes the first contact avoidance control (step S108).")

As to Claim 2,
Ishikawa is considered to disclose the collision avoidance control method of claim 1, wherein the TTC is calculated based on a distance between the vehicle and the rearward vehicle (see at least Figs. 4 - 6, and ¶0060 - ¶0066.  In particular, see ¶0063 - ¶0065) and a speed difference between the vehicle and the rearward vehicle.  (See at least Figs. 4 - 6, and ¶0060 - ¶0066.  In particular, see ¶0063 - ¶0065.)

As to Claim 7,
collision avoidance control apparatus for a vehicle (see at least Figs. 1 - 2 ¶0086 - ¶0089.  In particular, see Fig. 8), comprising: 
a sensor unit configured to sense approach of a rearward vehicle to the rear of a vehicle (see at least Fig. 1, ¶0026, ¶0030, ¶0034, and ¶0039.  In particular, see ¶0030, "The object recognition device 16 performs a sensor fusion process on detection results of some or all of the camera 10, the radar device 12, and the finder 14 to recognize a position, type, speed, and the like of an object. The object recognition device 16 outputs recognition results to the automated driving control device 100. The object recognition device 16 may output the detection results of the camera 10, the radar device 12, or the finder 14 to the automated driving control device 100 as they are according to necessity”); 
a collision likelihood determination unit (see at least Figs. 4 - 6, ¶0060 - ¶0066.  In particular, see Fig. 4. See deriving unit 132.  See ¶0065) configured to: 
calculate a TTC between the vehicle and the rearward vehicle in response to sensing the approach of the rearward vehicle through the sensor unit (see at least Figs. 4 - 6, ¶0060 - ¶0066.  In particular, see Fig. 4. See ¶0065, “The index value deriving unit 132 may derive a margin time until the subject vehicle M comes into contact with the following vehicle ml (TTC: Time To Collision), which is obtained by dividing the relative distance between the subject vehicle M and the following vehicle ml by the relative speed between the subject vehicle M and the following vehicle ml, as an index value (hereinafter referred to as a third index value).”  One of ordinary skill will recognize that the term “derive” as applied to mathematics means to perform a calculation and that an output, resultant, or yield was accomplished); 
compare the TTC to a preset reference TTC (see at least Figs. 4 - 6, 8, ¶0060 - ¶0066, and ¶0091.  In particular, see Fig. 4.  In particular, see ¶0065 - ¶0066); and 
determine a likelihood of collision between the vehicle and the rearward vehicle based on the comparison result of the TTC to the preset reference TTC (see at least Figs. 4 - 6, ¶0060 - ¶0066.  In particular, see Fig. 4. See ¶0063 -¶0066, "The index value deriving unit 132 derives an D1 inter-vehicle distance between the subject vehicle M and the following vehicle ml recognized by the recognition unit 130 as an index value (hereinafter referred to as a first index D1 value). The inter-vehicle distance is, for example, a distance from a rear end portion of the vehicle body of the subject vehicle M to a front end portion of the following vehicle ml... The index value deriving unit 132 may derive a margin time until the subject vehicle M comes into contact with the following vehicle ml (TTC: Time To Collision), which is obtained by dividing the relative distance between the subject vehicle M and the following vehicle ml by the relative speed between the subject vehicle M and the following vehicle ml, as an index value (hereinafter referred to as a third index value)  Here, the smaller the first to third index values, the higher the likelihood of the subject vehicle M and the following vehicle ml coming in contact with each other... The contact avoidance control unit 142 may select at least one of the first to third index values, and execute control for avoidance of contact with the following vehicle ml on the basis of whether or not the selected index value is smaller than the threshold value”); and 
a collision avoidance processing unit configured to perform a collision avoidance function when it is determined that the vehicle and the rearward vehicle are likely to collide with each other (see at least Figs. 4 - 6, 8, ¶0060 - the higher the likelihood of the subject vehicle M and the following vehicle ml coming in contact with each other… The contact avoidance control unit 142 may select at least one of the first to third index values, and execute control for avoidance of contact with the following vehicle ml on the basis of whether or not the selected index value is smaller than the threshold value."  Emphasis added), the collision avoidance function including one or more of a collision risk warning signal output function, a forward acceleration control function and a lane change control function.  (See at least Figs. 4 - 6, 8, ¶0060 - ¶0066, and ¶0091.  In particular, see Fig. 4.  In particular, see ¶0066.  See ¶0088, "When it is determined that the headway time with the following vehicle ml is less than the predetermined time Tthl, the contact avoidance control unit 142 executes the first contact avoidance control (step S108).")

As to Claim 8,
Ishikawa is considered to disclose the collision avoidance control apparatus of claim 7, wherein the collision likelihood determination unit calculates the TTC based on a distance between the vehicle (see at least Figs. 4 - 6, and ¶0060 - ¶0066.  In particular, see Fig. 4.  See ¶0063 - ¶0066) and the rearward vehicle and a speed difference between the vehicle and the rearward vehicle.  (See at least Figs. 4 - 6, and ¶0060 - ¶0066.  In particular, see ¶0063 - ¶0065.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 4, and 9 - 11 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0193726 A1 to ISHIKAWA et al. (herein after "Ishikawa") in view of Foreign Patent No. KR 2016/0091040 A to PARK YEON CHOOL et al. (herein after "Park").

As to Claim 3,
Ishikawa is considered to disclose the collision avoidance control method of claim 1, wherein: 
the determining of whether the vehicle and the rearward vehicle are likely to collide with each other comprises (see Figs. 4 - 6, ¶0060 - ¶0066.  In particular, see Fig. 4. See ¶0063 -¶0066): 
determining whether the TTC is less than the first reference TTC (see Fig. 8, and ¶0087 - ¶0088); 
controlling the vehicle to travel normally when the TTC is not less than the first reference TTC (see Fig. 8, and ¶0087 - ¶0088), and 
determining whether the TTC is less than the second reference TTC, when  the TTC is less than the first reference TTC.  (See Fig. 8, and ¶0087 - ¶0088)

However, Ishikawa’s vehicle control system does not teach, or suggest the TTC comprises a first reference TTC for determining whether to output a collision risk warning signal and 
a second reference TTC for determining whether to perform the collision avoidance control function; and
outputting a warning risk warning signal when the TTC is not less than the second reference TTC, and
determining that the vehicle and the rearward vehicle are likely to collide with each other when the TTC is less than the second reference TTC.  

Therefore, Park’s rear-end collision avoidance system is introduced to combine with Ishikawa’s vehicle control system to cure the gaps that Ishikawa has in disclosing the claimed invention.
Park’s rear-end collision avoidance system presents method steps for detecting a front object; calculating a first TTC with the front object; calculating a second TTC with a rear object when the rear object is detected; comparing the first TTC and the second TTC; and controlling at least one of a power drive unit, a brake drive unit, and a steering drive unit in accordance with the comparison result.  Based upon that comparison result, the system outputs an alarm or collision avoidance control function.
Park further teaches wherein the TTC comprises a first reference TTC for determining whether to output a collision risk warning signal (see ¶0011, ¶0067, ¶0071, ¶0096, ¶0099, ABSTRACT.  In particular, ¶0096, "When the first TTC is equal to or less than a first reference value for deceleration and the first TTC is greater than the second TTC, the controller 180 may output an alarm toward the rear object through the alarm unit... the alarm... may be at least one of an emergency light, a brake light, a side light, and a tail light”) and a second reference TTC for determining whether to perform the collision avoidance control function (see ¶0011, ¶0067, ¶0071, ¶0096, ¶0099, ABSTRACT.  In particular, ¶0095); and outputting a warning risk warning signal when the TTC is not less than the second reference TTC (¶0011, ¶0067, ¶0071, ¶0096, ¶0099, ¶0125 - ¶0127, and Abstract.  In particular, ¶0096, and ¶0125 - ¶0127), and 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ishikawa’s vehicle control system with outputting a warning signal and / or collision avoidance control, based upon comparisons of TTC reference thresholds, as taught by Park’s rear-end collision avoidance system.  Motivation for combining the elements can include, but are not limited to:  enhancing vehicle collision avoidance control and vehicle collision prediction timing with a rearward / following vehicle; and providing progressive notification, signaling, and warning for relative to severity levels of TTC with rearward / following vehicles.

As to Claim 4, 
Ishikawa is considered to disclose the collision avoidance control method of claim 1.
However, Ishikawa’s vehicle control system does not teach, or suggest, wherein the performing of the collision avoidance function comprises: 
determining whether a forward acceleration zone is securable based on information on a forward vehicle which is traveling ahead of the vehicle; 
performing the forward acceleration control function for controlling the vehicle to move to the forward acceleration zone when the forward acceleration zone is secured, and determining whether a lane change zone is securable based on the TTC and information on a side vehicle which is traveling on a left or right lane of the vehicle when the forward acceleration zone is not securable; and 
performing the lane change control function for controlling the vehicle to move to the lane change zone when the lane change zone is securable.
On the other hand, Park’s rear-end collision avoidance system teaches wherein the performing of the collision avoidance function comprises: 
determining whether a forward acceleration zone is securable based on information on a forward vehicle which is traveling ahead of the vehicle (see ¶0147 - ¶0148, and ¶0152.  In particular, see Fig. 4.  

    PNG
    media_image2.png
    736
    508
    media_image2.png
    Greyscale

See ¶0152); 
performing the forward acceleration control function for controlling the vehicle to move to the forward acceleration zone when the forward acceleration zone is secured (see ¶0147 - ¶0148, ¶0152, and ¶0158.  In particular, see Fig. 4. See ¶0158), and determining whether a lane change zone is securable based on the TTC and 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ishikawa’s vehicle control system with the conditional determination to accelerate forward, and if it is not possible to do so, to subsequently determine feasibility of performing a lane change based upon presence of a side vehicle, and then execute the lane change, as taught by Park’s rear-end collision avoidance system.  Motivation for combining the elements can include, but are not limited to:  enhancing vehicle collision avoidance control and vehicle collision prediction timing with a rearward / following vehicle; and providing progressive notification, signaling, and warning for relative to severity levels of TTC with rearward / following vehicles.

As to Claim 9,
Ishikawa is considered to disclose the collision avoidance control apparatus of claim 7, wherein: 
the collision likelihood determination unit compares the TTC to the first reference TTC (see Figs. 4 - 6, ¶0060 - ¶0066.  In particular, see Fig. 4. See ¶0063 -¶0066), 
controls the vehicle to travel normally when the TTC is not less than the first reference TTC (see Fig. 8, and ¶0087 - ¶0088),
compares the TTC to the second reference TTC when the TTC is less than the first s reference TTC (see Fig. 8, and ¶0088), 
However, Ishikawa’s vehicle control system does not teach, or suggest the TTC comprises a first reference TTC for determining whether to output a collision risk warning signal and 
a second reference TTC for determining whether to perform the collision avoidance control function; and
outputting a collision risk warning signal when the determination result indicates that the TTC is not less than the second reference TTC, and
determining that the vehicle and the rearward vehicle are likely to collide with each other when the determination result indicates the TTC is less than the second reference TTC.  

On the other hand, Park’s rear-end collision avoidance system teaches wherein the TTC comprises a first reference TTC for determining whether to output a collision risk warning signal (see ¶0011, ¶0067, ¶0071, ¶0096, ¶0099, ABSTRACT.  In particular, 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ishikawa’s vehicle control system with outputting a warning signal and / or collision avoidance control, based upon comparisons of TTC reference thresholds, as taught by Park’s rear-end collision avoidance system.  Motivation for combining the elements can include, but are not limited to:  enhancing vehicle collision avoidance control and vehicle collision prediction timing with a rearward / following vehicle; and providing progressive notification, signaling, and warning for relative to severity levels of TTC with rearward / following vehicles.

As to Claim 10,
the collision avoidance control apparatus of claim 7.
However, Ishikawa’s vehicle control system does not teach, or suggest, wherein the collision avoidance processing unit performs the forward acceleration control function for controlling the vehicle to move to a forward acceleration zone when the forward acceleration zone is securable based on information on a forward vehicle which is traveling ahead of the vehicle.
Conversely, Park’s rear-end collision avoidance system teaches wherein the collision avoidance processing unit performs the forward acceleration control function for controlling the vehicle to move to a forward acceleration zone when the forward acceleration zone is securable based on information on a forward vehicle which is traveling ahead of the vehicle.  (See Fig. 4, ¶0147 - ¶0148, ¶0152, and ¶0158.  In particular, see Fig. 4. See ¶0158.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ishikawa’s vehicle control system with the conditional determination to accelerate forward, and if it is not possible to do so, to subsequently determine feasibility of performing a lane change based upon presence of a side vehicle, and then execute the lane change, as taught by Park’s rear-end collision avoidance system.  Motivation for combining the elements can include, but are not limited to:  enhancing vehicle collision avoidance control and vehicle collision prediction timing with a rearward / following vehicle; and providing progressive notification, signaling, and warning for relative to severity levels of TTC with rearward / following vehicles.

As to Claim 11,
Ishikawa is considered to disclose the collision avoidance control apparatus of claim 7.
However, Ishikawa’s vehicle control system does not teach, or suggest, wherein the collision avoidance processing unit performs the lane change control function for controlling the vehicle to move to a lane change zone 
when the lane change zone is securable based on the TTC and information on a side vehicle which is traveling on a left or right lane of the vehicle.
On the contrary, Park’s rear-end collision avoidance system teaches wherein the collision avoidance processing unit performs the lane change control function for controlling the vehicle to move to a lane change zone (see Fig. 4, ¶0094, and ¶0098.  In particular, see ¶0098) when the lane change zone is securable based on the TTC and information on a side vehicle which is traveling on a left or right lane of the vehicle.  (See Fig. 2, 3a – 3b, 4, ¶0029, ¶0032 - ¶0033, side object detection with side sensors, ¶0094, ¶0098, ¶0115, ¶0123, and ¶0157.  In particular, see Fig. 4.  See ¶0094, ¶0098, ¶0115, and ¶0157.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ishikawa’s vehicle control system with the conditional determination to accelerate forward, and if it is not possible to do so, to subsequently determine feasibility of performing a lane change based upon presence of a side vehicle, and then execute the lane change, as taught by Park’s rear-end collision 

Allowable Subject Matter
Claims 5 - 6, and 12 - 13 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661